Citation Nr: 0518571	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-18 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001, 
for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to May 21, 2002, 
for the grant of service connection for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1948 to August 1949.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Newark Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for tinnitus, rated 10 percent, effective May 21, 
2001; and granted service connection for bilateral hearing 
loss, rated noncompensable, effective May 21, 2002.  The 
veteran has appealed the effective dates assigned.  In 
December 2004, the veteran appeared at a Travel Board hearing 
before the undersigned.  At the hearing the veteran's oral 
motion to advance his appeal on the Board's docket was 
granted.  The case was previously before the Board in January 
2005, when it was remanded for additional development and due 
process considerations.  


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
bilateral hearing loss and for tinnitus was received by the 
RO on May 21, 2002; this was many years after his August 1949 
separation from active duty.  

2.  The RO granted service connection for the veteran's 
bilateral hearing loss effective from May 21, 2002, and 
service connection for tinnitus effective from May 21, 2001.  


CONCLUSIONS OF LAW

1.  An effective date prior to May 21, 2001, for the grant of 
service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2004).  

2.  An effective date prior to May 21, 2002, for the grant of 
service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The veteran was provided VCAA notice in July 2002, October 
2003, and April 2004 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) issued in February 
2005.  He was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) 
provided VCAA notice on the "downstream" issue of the 
effective date for an award of service connection by the 
February 2005 SSOC.  He was notified (in the July 2002 
correspondence, in the February 2003 decision, in a statement 
of the case (SOC) issued in May 2003, in the October 2003 and 
April 2004 correspondence, and in the February 2005 SSOC) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed, and advised him of the 
controlling law and regulations.  He was also advised, in the 
July 2002, October 2003, and April 2004 correspondence, and 
the February 2005 SSOC, that VA would make reasonable efforts 
to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The SOC and SSOC 
advised him of what the evidence must show to establish 
entitlement to an earlier effective date and what information 
or evidence VA needed from him.  Everything submitted to date 
has been accepted for the record and considered.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  He was 
expressly asked to "tell [VA] about any additional 
information or evidence that you want us to get for you," 
and to "[s]ubmit any evidence you may have or know of in 
support of your claim and inform [VA] and we will help you 
obtain them . . . ."  Essentially, this was equivalent to 
advising him to submit everything pertinent.  

Regarding the duty to assist, at the December 2004 hearing 
the veteran identified a potential source of pertinent 
outstanding evidence, and in January 2005 the Board directed 
additional development for such evidence.  The development 
has been completed and the additional evidence was considered 
by the RO.  VA has obtained all records it could obtain.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Finally, it is noteworthy that 
the critical facts, i.e., that the veteran's period of active 
service ended in August 1949, and that his original claim of 
entitlement to service connection for hearing loss and 
tinnitus was received by VA on May 21, 2002, are not in 
dispute.  Thus, the law is dispositive, and the Board finds 
it proper to proceed with appellate review.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  It is not prejudicial to 
the veteran for the Board to do so.  Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that the grant of service 
connection for hearing loss and tinnitus should be effective 
from the time of his separation from service in 1949, as it 
was during service that he allegedly began to suffer from 
these disabilities.  Service personnel records establish that 
the veteran was a "AAA Cannoneer" during service, and 
"assisted as a crew member in employment of an antiaircraft 
artillery gun."  In support of his claim, he submitted 
photographs of himself operating antiaircraft artillery while 
stationed at Fort Bliss, Texas.  

The veteran's original application for service connection for 
hearing impairment and tinnitus was received by the RO on May 
21, 2002.  VA audiometric examination in July 2002 
established that he had hearing loss and tinnitus, which were 
"consistent with a history of noise exposure.  Therefore, it 
is as likely as not that at least a portion of [the 
veteran's] hearing loss and tinnitus is due to his military 
career."  

In the February 2003 the RO granted service connection for 
tinnitus, rated 10 percent effective May 21, 2001; and 
granted service connection for bilateral hearing loss, rated 
noncompensable, effective May 21, 2002.  It was noted that 
the May 21, 2001, effective date of service connection for 
tinnitus was based on "liberalizing legislation" that 
allowed for an effective date one year prior to the date the 
RO received the veteran's claim.  

At the December 2004 hearing, the veteran was informed that 
the effective date for the grant of service connection is the 
date a formal claim is received by VA, except when a formal 
claim is filed within the first year of separation from 
service.  He was further informed about what may constitute 
an "informal" claim for compensation, and that if following 
such claim he filed a formal claim within the following year, 
the formal claim could relate back to the date of the 
"informal" claim.  The veteran stated that there were 
outstanding VA clinical records which would reflect a claim 
seeking service connection for tinnitus and bilateral hearing 
loss prior to May 21, 2002, inasmuch as the records would 
show that a VA physician suggested that he file a 
compensation claim for the disorders.  

Pursuant to the Board's January 2005 remand, the RO obtained 
VA outpatient records, dated from March 2001 to December 
2004, showing that the veteran originally presented as a 
"new patient" at a VA medical facility in March 2001.  
March 2001 clinical records reveal that he complained of 
hearing impairment that he believed was related to exposure 
to "explosives" in service.  The VA medical records, to 
include a July 2002 audiometric examination report, are 
negative for any indication that a VA physician suggested 
that the veteran file a VA compensation claim for hearing 
impairment or tinnitus.  

Legal Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 C.F.R. § 
3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

Regarding the claim for an earlier effective date for 
bilateral hearing loss, the controlling law and regulation 
provide that (unless a claim seeking service connection is 
filed within a year following a veteran's discharge from 
service) the effective date of the grant of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later (emphasis added).  
In essence, the determination is based on timing, i.e., when 
the veteran filed the original claim for service connection 
for bilateral hearing loss.  The Board acknowledges the 
veteran's statements and testimony that hearing loss was 
incurred in service.  However, his formal claim for service 
connection for hearing loss was not received until May 2002.  
There is nothing in the claims file which may be construed as 
a formal or informal claim seeking service connection 
bilateral hearing loss prior to May 21, 2002, i.e., no 
communication specifying that he seeks service connection for 
hearing loss.  Indeed, the veteran does not allege he 
submitted an earlier claim.  He first filed a claim seeking 
service connection for hearing loss in May 2002 (the RO 
received the claim on May 21, 2002), and there is no 
provision in the law for making the award retroactive to 
August 6, 1949, (the day after the date of the veteran's 
separation from service) as he seeks.  There is no statutory 
or regulatory authority which would permit the Board to grant 
an earlier effective date for hearing loss in this case.  
Thus, as a matter of law, the appeal seeking an earlier 
effective date for the grant of service connection for 
bilateral hearing loss must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Regarding the claim for an earlier effective date for service 
connection for tinnitus, VA law and regulations also provide 
that when a claimant is granted benefits based on 
liberalizing legislation, the effective date of the award is 
based on the facts found, but not earlier than the effective 
date of the liberalizing law.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114(a).  Specifically, effective dates of awards 
under 38 C.F.R. § 3.114(a) are assigned as follows:

(1) If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.
(3) If a claim is reviewed at the request 
of the claimant more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
receipt of such request.  

The RO, apparently finding that a June 1999 revision of the 
criteria in 38 C.F.R. § 4.87, Code 6260 (pertaining to 
ratings for tinnitus) was a "liberalizing VA issue" 
permitting the grant of service connection in the instant 
case, applied 38 C.F.R. § 3.114(a) and assigned May 21, 2001 
(one year prior to the date of claim) as the effective date 
for the grant of service connection.  

As with the claim for service connection for hearing loss, 
above, there is nothing in the record received prior to May 
21, 2002 that may be considered as expressing a claim seeking 
service connection for tinnitus.  As no earlier claim seeking 
service connection was filed, there is no provision in the 
law or regulations authorizing an award of service connection 
for tinnitus prior to May 21, 2001 (the effective date 
assigned) or retroactive to service separation, as the 
veteran seeks.  Accordingly, an effective date prior to May 
21, 2001, for the award service connection for tinnitus, 
rated 10 percent, must be denied as a matter of law.  See 
Sabonis, supra.  As the law is dispositive, the benefit of 
the doubt rule does not apply.


ORDER

An effective date prior to May 21, 2001, for the grant of 
service connection for tinnitus is denied.

An effective date prior to May 21, 2002, for the grant of 
service connection for bilateral hearing loss is denied.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


